Name: Commission Regulation (EC) No 897/97 of 20 May 1997 amending Regulation (EEC) No 2826/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectors
 Type: Regulation
 Subject Matter: agricultural activity;  animal product;  trade;  overseas countries and territories
 Date Published: nan

 Avis juridique important|31997R0897Commission Regulation (EC) No 897/97 of 20 May 1997 amending Regulation (EEC) No 2826/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectors Official Journal L 128 , 21/05/1997 P. 0010 - 0011COMMISSION REGULATION (EC) No 897/97 of 20 May 1997 amending Regulation (EEC) No 2826/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 4 (5) thereof,Whereas the aid for supplying the French overseas departments with eggs for hatching, breeding chicks and breeding rabbits originating in the rest of the Community were fixed in Commission Regulation (EEC) No 2826/92 (3), as amended by Regulation (EEC) No 3714/92 (4); whereas that aid must be fixed taking account in particular of the costs of supply from the world market, the conditions resulting from the geographical situation of the French overseas departments and the basis of the current prices on export to third countries of the animals or products concerned;Whereas the application of those rules and criteria to the current situation on the markets for eggs, poultrymeat and rabbits calls for the aid to be adjusted;Whereas provision should also be made for the aid for supplies of pure-bred breeding rabbits to apply to that category of animals as a whole;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 2826/92 is hereby replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 356, 24. 12. 1991, p. 1.(2) OJ No L 267, 9. 11. 1995, p. 1.(3) OJ No L 285, 30. 9. 1992, p. 10.(4) OJ No L 378, 23. 12. 1992, p. 23.ANNEX 'ANNEXBreeding material originating in the Community and supplied to the French overseas departments each calendar year>TABLE>